Citation Nr: 0600429	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  96-45 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative changes, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for prostatitis, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for rheumatoid 
arthritis of the right hand and wrist, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to March 
1972.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board finds it is necessary to clarify the procedural 
history in this case prior to addressing the issues 
identified on the front page of this decision.

At the outset, the Board notes that during the pendency of 
the veteran's appeal, the RO granted increased evaluations 
for the lower back disability, prostatitis, and rheumatoid 
arthritis of the right hand and wrist.  In an August 1997 
rating decision, the RO assigned a 10 percent evaluation for 
the service-connected prostatitis, effective June 13, 1994.  
A temporary total evaluation under 38 C.F.R. § 4.30 for 
surgery required to treat the service-connected prostatitis 
was then assigned, effective February 6, 1997 through March 
31, 1997.  Effective April 1, 1997, the 10 percent evaluation 
was resumed.  In a January 2005, the RO assigned a 20 percent 
evaluation for the prostatitis, effective October 3, 1997.  
In the same, January 2005, rating decision, the RO assigned a 
20 percent evaluation for the lower back disability and a 10 
percent evaluation for rheumatoid arthritis of the right 
wrist and hand, both effective November 22, 1996.  As these 
increased ratings do not constitute a full grant of all 
benefits possible, and as the veteran has not withdrawn his 
claims, these issues are still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).

Moreover, the Board observes that the issue of "staged 
ratings" is now present before the Board, as the RO did not 
grant the increased evaluations to the date of the veteran's 
claims, which were received by the RO in June 1994.  

As the Board will explain below, the only issues that are 
currently on appeal are those that are listed on the cover 
sheet to this decision. 

In June 1994, the veteran filed claims for service connection 
for a left knee disability, bilateral hearing loss and 
tinnitus, gum disease, a cataract in the right eye, and post 
traumatic stress disorder (PTSD).  He also sought to reopen a 
previously denied claim for basal cell carcinoma of the right 
shoulder, and entitlement to increased evaluations for 
service connected lumbosacral strain, sinusitis, prostatitis, 
and rheumatoid arthritis.  The RO denied these claims in an 
October 1995 rating decision.  The veteran submitted a timely 
notice of disagreement (NOD) to the denial of all issues in 
July 1996.  Accordingly, the RO issued a statement of the 
case (SOC) in August 1996, which identified all eleven 
issues.  However, the veteran submitted a timely substantive 
appeal in September 1996 in which he specifically identified 
only four issues for appeal (1) service connection for PTSD, 
and increased evaluations for (2) lumbosacral strain, (3) 
prostatitis, and (4) rheumatoid arthritis.

From December 2000 to August 2002, the veteran submitted 
various claims to reopen a claim for a lung condition as a 
residuals of exposure to Agent Orange, and for service 
connection for a rib condition; for left and right arm 
numbness, a heart condition and hypertension, including as 
secondary to exposure to Agent Orange; an increased 
evaluation for bronchial asthma status post lobectomy for 
lung cancer; and for hematoma of the left femoral artery 
under the provisions of 38 U.S.C.A. § 1151.  In November 
2002, the RO issued a rating decision granting service 
connection for T6 thoracic nerve paresthesia and denying 
service connection for a heart condition, hypertension, and 
hematoma of the left femoral artery under the provisions of 
38 U.S.C.A. § 1151.  The veteran submitted a notice of 
disagreement to this rating decision in December 2002 and a 
SOC was issued in January 2004, however, the veteran did not 
submit a timely substantive appeal as to these issues.

Subsequent rating decisions granted service connection for, 
among other things, PTSD, degenerative joint disease of the 
left knee, and lobectomy for adenocarcinoma of the lung as 
part of the service-connected bronchial asthma with chronic 
bronchitis.

In February 2005, the RO sent the veteran a letter indicating 
that VA was working on the issues as identified in the August 
1996 notice of disagreement and August 1996 SOC.  
Supplemental statements of the case (SSOCs) thereafter, dated 
in January 2005 and July 2005, identify the issues on appeal 
as follows:  entitlement to service connection for (1) 
bilateral hearing loss, (2) bilateral tinnitus, (3) gum 
disease, and (4) cataract of the right eye, (5) reopening of 
the previously denied claim for basal cell carcinoma of the 
right shoulder (now claimed as polyps of the right breast and 
clavicle area), and entitlement to increased evaluations for 
(6) lumbosacral strain, (7) prostatitis, (8) rheumatoid 
arthritis, and (9) maxillary sinusitis.  However, neither the 
veteran nor his representative submitted a substantive appeal 
as to the issues added since the September 1996 substantive 
appeal perfecting the veteran's appeal as to the four issues 
listed above.  

The Board notes that veteran's representative submitted a 
brief in October 2005 identifying these additional issues.  
Yet, this statement was not submitted until October 7, 2005, 
beyond the 60 days period allowed from the letter of 
notification for the July 2005 SSOC, dated July 21, 2005 and 
well beyond the one-year period following the date of 
notification of the original rating decision, which was 
October 17, 1995.  

The Board has reviewed the entire claims file and observes 
that the RO's identification of the issues on appeal in 
February 2005, and subsequently, in the January and July 2005 
SSOCs is in error.  Moreover, the Board notes that it does 
not appear that the veteran believed that any issues other 
than those he identified on his September 1996 substantive 
appeal were in an appeal status.  An undated report of 
contact notes that the veteran veteran called to request the 
status of his appeal of the issues of PTSD, arthritis, asthma 
problems, and lung problems with a reference to the docket in 
VACOLS.  Notwithstanding, even if it could be determined from 
this undated document that the veteran intended his phone 
call as an expression of a substantive appeal, the Board 
notes that the issues of an increased rating for asthma and 
service connection for a lung condition were not the subject 
of the initial, October 1995, rating decision.  Rather, it 
was not until December 2000 that the veteran filed a claim 
requesting to reopen his claim for consideration of lung 
cancer as the result of exposure to Agent Orange.

Furthermore, the Board notes that these claims have 
subsequently been granted, namely, service connection for 
lung cancer was granted in May 2002 as a part of the service 
connected bronchial asthma condition, and was ultimately 
evaluated as 100 percent disabling in September 2005.  
Similarly, service connection was granted for PTSD in January 
2005.

Given the specificity with which the veteran identified the 
issues that he wished to appeal in September 1996 and the 
fact that neither he nor his representative submitted a 
timely substantive appeal as to the new issues identified in 
January and July 2005, the lack of a timely substantive 
appeal as to the issues identified in the January 2004 SOC, 
the length of time between that and the erroneous 
"recognition" of his substantive appeal in February 2005 
(almost nine years), and the lack of any statement by the 
veteran indicating that he either intended to appeal the 
other issues enumerated in the August 1996 or January 2004 
SOCs or otherwise believed they were on appeal, the Board 
finds that the veteran's September 1996 substantive appeal-
and the lack of any other filed substantive appeal-
adequately and fully expresses the veteran's wishes as to 
those issues he wished to appeal.  Therefore, the Board has 
identified those issues as on appeal as described on the 
cover sheet to this decision.  

Concerning the matter of entitlement to service connection 
for PTSD, the Board observes that this issue was granted in a 
January 2005 rating decision, during the pendency of this 
appeal, assigning a 30 percent evaluation effective August 
22, 1997.  This issue is no longer before the Board.

The veteran's representative identified the issues on appeal 
in line with the RO's January and July 2005 SSOCs.  The Board 
therefore infers informal claims to reopen the previously 
denied claims for service connection for bilateral hearing 
loss, bilateral tinnitus, gum disease, a cataract of the 
right eye, and basal cell carcinoma of the right shoulder 
area (claimed as polyps of the right breast and clavicle 
area), in addition to an increased evaluation for maxillary 
sinusitis, currently evaluated as zero percent disabling.  
The Board notes that the veteran has subsequently been 
awarded a 100 percent evaluation for his service connected 
respiratory disorder-described as chronic obstructive 
pulmonary disease/bronchial asthma with chronic bronchitis, 
status post upper left lobectomy for adenocarcinomal of the 
lung.  It is requested that the RO ask the veteran and his 
representative to clarify if he wishes to pursue these other 
claims and, if so, to then take any and all appropriate 
action. 

These claims are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

REMAND

The Board has reviewed the record and finds that further 
development is necessary prior to the completion of appellate 
action.  Namely, VA treatment records dated in February 2005 
reflect that the veteran reported he has applied for 
disability benefits from SSA, with the support of his 
employer.  In addition, documents submitted by the veteran's 
employer and private treating physician, Robert J. Wozniak, 
M.D., F.A.C.C., demonstrate that the veteran has been on 
short-term disability since December 2004.  However, these 
documents establish that the disabilities which preclude the 
veteran from working and for which short term disability has 
been awarded are his nonservice connected cardiac condition 
and his service-connected breathing problems.

The RO has not had the opportunity to obtain the disability 
records from either the veteran's employer or SSA.  It does 
not appeal that the records from the veteran's employer would 
be probative to the issues presently on appeal.  Neither 
service connection for a heart condition nor an increased 
evaluation for the service connected asthma/lung condition 
(which is currently evaluated as 100 percent disabling) is 
before the Board.  However, SSA records are probative and VA 
has an obligation to obtain them.  See 38 U.S.C.A. § 5103A 
(West 2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should verify whether or 
not the veteran is receiving disability 
benefits from SSA.  If so, the RO/AMC 
should obtain the determination that 
found the veteran disabled and any and 
all supporting medical documentation upon 
which such determination was based.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claims 
for increased evaluations for his service 
connected lower back, prostatitis, and 
rheumatoid arthritis of the right hand 
and wrist disabilities.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

